UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4560



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DENNIS BLAIR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-03-302)


Submitted:   June 1, 2006                  Decided:   July 11, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew J. Johnston, Spartanburg, South Carolina, for Appellant.
Jonathan S. Gasser, United States Attorney, A. Lance Crick,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Defendant-Appellant, Dennis Blair, appeals his conviction for

being a felon in possession of ammunition that had been transported

in interstate commerce, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), and 924(e).             Finding no error, we affirm.



                                           I.

      On February 11, 2002, in Union, South Carolina, Blair engaged

in an argument with Emmette Dawkins, which resulted in Blair firing

two   shots    at       Dawkins.       Officers    conducting     a     post-incident

investigation       of     the     scene   recovered       one   intact     round     of

ammunition, two spent projectiles, and one spent casing.                             The

casings were 9mm and had a manufacturer’s stamp of “MRP.” Evidence

presented at trial demonstrated that this manufacturer’s stamp

indicated that the casings were manufactured in Brazil and that

ammunition of this type was not manufactured in South Carolina. At

trial, Blair was found guilty of the one count charged in the

indictment--“That on or about February 11, 2002, in the District of

South Carolina, the Defendant, DENNIS BLAIR, after having been

convicted     of    a    crime     punishable     by    imprisonment     for   a    term

exceeding     one       year,    did   knowingly       possess   in   and   affecting

commerce,     9mm   caliber        ammunition     which    had   been    shipped     and

transported in interstate commerce.”                   J.A. at 14.      The jury was

instructed with the statutory definition of ammunition, which


                                           2
“means    ammunition       or   cartridge        cases,    primers,      bullets,   or

propellant powder designed for use in a firearm.”                   Id. at 271; see

also 18 U.S.C. § 921 (a)(17)(A).



                                          II.

     On appeal, Blair contends that the jury instructions in this

case constructively amended his indictment by allowing him to be

convicted     based   on    a    theory    not      present   in   his   indictment.

Specifically, Blair argues that the indictment only mentioned

“ammunition” that had traveled in interstate commerce--meaning that

the jury should have been allowed to convict him only on a theory

that he possessed whole ammunition that had traveled across state

lines--not on a theory that he possessed the component parts of

ammunition that traveled across state lines, in accordance with the

statutory definition of ammunition.                 We disagree.

     Blair acknowledges that he did not raise this objection below

and that our review is therefore for plain error.                        See Fed. R.

Crim. Proc. 52(b); United States v. Olano, 507 U.S. 725, 732

(1993).   In this case, we hold that there is no plain error because

there was no error at trial.

     The government presented evidence at trial that the component

parts    of   the   ammunition     found       at   the   scene    had   traveled   in

interstate commerce.            Blair argues that this evidence does not

demonstrate that whole ammunition traveled in interstate commerce


                                           3
because Blair could have reloaded the ammunition himself in South

Carolina.*      Because, Blair contends, his indictment referred only

to “ammunition” and not to the component parts of that ammunition,

he should not have been convicted upon only a demonstration that

the component parts of the ammunition traveled in interstate

commerce.

     This argument fails. “Ammunition” has a statutory definition,

which indicates that “[t]he term ‘ammunition’ means ammunition or

cartridge cases, primers, bullets, or propellant powder designed

for use in any firearm.”        18 U.S.C § 921(a)(17)(A).          This is the

meaning of the term “ammunition” as used in all of the statutes

under which Blair was indicted.             Id. at § 921(a)(indicating the

scope of the definitions contained therein).                 This was also the

definition with which the jury was properly instructed.                Blair, in

effect, argues that the government had an obligation to define

every term used in his indictment, even though those terms had

clear       statutory   definitions.        Blair   points   to   no   authority

requiring the government to take on this burden, and we can find

none.


                                       III.

        In sum, we affirm Blair’s conviction.          We dispense with oral

argument because the facts and legal contentions are adequately


        *
       Reloading is a process though which used shell casings are
 repacked with propellant powder and a projectile.

                                        4
presented in the materials before us and argument would not aid the

decisional process.


                                                          AFFIRMED




                                5